WINCH, J.
This is a motion to retax costs awarded by the judgment of this court on November 7, 1901. The docket shows that after judgment by this court the case went to the Supreme Court and was there dismissed.
While there is some merit in the contention that some part of the costs complained of were excessive and improperly charged against the defendant, Augusta F. Linder, we think this motion is altogether too late to be entertained by this court. Since said costs were taxed almost all the officials connected with the litigation, such as the clerk and sheriff, have gone out of office, and only one judge who sat in the case is now on the bench.
A motion to retax costs should be made within a reasonable time after the judgment awarding them, so that the court can call upon its officers to explain the items of the cost bill. The right to have costs retaxed may be lost by laches of the party *719against whom they are taxed. 11 Cye., 165; 5 Ene. of PI. & Pr., 248, and eases cited in notes.
This motion is made more than four years after the costs were taxed and entered on the dockets of the court, and we hold that defendant has waived his right to have the same retaxed and the motion is overruled.
Marvin and Henry, JJ., concur.